Exhibit 10.6



AMENDMENT NO. 2 TO AMENDED AND RESTATED
CONSTRUCTION AND TERM LOAN AGREEMENT

--------------------------------------------------------------------------------

        This AMENDMENT NO. 2 TO AMENDED AND RESTATED CONSTRUCTION AND TERM LOAN
AGREEMENT, dated as of December 30, 1994, is made by and among (i)
WESTMORELAND-LG&E PARTNERS, a Virginia general partnership, as Borrower, (ii)
CREDIT SUISSE, NATIONAL WESTMINSTER BANK plc, THE BANK OF NOVA SCOTIA, THE
SUMITOMO BANK, LIMITED, New York Branch, THE INDUSTRIAL BANK OF JAPAN, LTD., New
York Branch, UNION BANK, UNION BANK OF SWITZERLAND, THE FUJI BANK LIMITED, Los
Angeles Agency, CREDIT LYONNAIS, New York Branch, CREDIT SUISSE, Cayman Island
Branch, THE TORONTO-DOMINION BANK and each Purchasing Lender, as Lenders, (iii)
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA and each Purchasing Institutional
Lender, as Institutional Lenders, (iv) CREDIT SUISSE, New York Branch, as the
Issuing Bank, (v) CREDIT SUISSE, NATIONAL WESTMINSTER BANK plc, THE BANK OF NOVA
SCOTIA and THE SUMITOMO BANK, LIMITED, New York Brach, as Co-Agents, and (vi)
CREDIT SUISSE, as Agent for the Lenders, the Institutional Lenders and the
Issuing Bank.

W I T N E S S E T H:

        WHEREAS, the Amended and Restated Construction and Term Loan Agreement,
dated as of December 1, 1993, as amended by Amendment No. 1 dated as of November
4, 1994 (the “Credit Agreement”), among Borrower, the Lenders, the Institutional
Lenders, the Issuing Bank, the Co-Agents and Agent sets forth, among other
things, the terms and conditions upon which the Lenders and the Institutional
Lenders are willing to make available to Borrower certain Loans and
Institutional Loans (unless otherwise defined herein, terms and used herein and
defined in the Credit Agreement shall have the meanings indicated in the Credit
Agreement, and unless otherwise specified herein, references to any “Article” or
“Section” shall refer to the appropriate article or section of the Credit
Agreement); and

        WHEREAS, Borrower, the Lenders, the Institutional Lenders, the Issuing
Bank, the Co-Agents and Agent desire to amend the Credit Agreement as provided
herein:

        NOW, THEREFORE, IT IS AGREED:

        Section 1.      Amendment. Subject to the limitations contained in
Section 2 hereof, the Credit Agreement is hereby amended as follows:

               (a)     Section 6.1(c)(vii) is hereby amended by inserting “up to
a maximum amount of $18,000,000 prior to the Tranche B Conversion date and
thereafter” after the comma in the fourth line thereof.

               (b)     Section 6.1(c) is hereby amended by adding a new
subsection (xii) as follows:

1

--------------------------------------------------------------------------------



               “(xii)        Notwithstanding anything contained herein, Borrower
shall not make any distributions to partners prior to the Tranche A Conversion
Date.”

               (c)     Section 7.1(j) is hereby amended by deleting “, WCSC,
KCCC” in the third line thereof.

               (d)     Exhibit X is hereby amended by adding, in the appropriate
alphabetic order, the following definitions:

               “Assumption Agreement” means the Assumption Agreement, dated as
of December __, 1994, by Consol Kentucky in favor of Westmoreland and certain of
its affiliates.

               “Consol Energy” means Consol Energy Inc., a Delaware corporation.

               “Consol Kentucky” means Consol of Kentucky Inc., a Delaware
corporation.

               (e)     The definition of “Independent Engineer” in Exhibit X is
hereby amended by deleting “and Associates” in the first line thereof.

               (f)     The definition of “Rail Transportation Agreement” in
Exhibit X is hereby amended by inserting after the third comma in the thirteenth
line thereof “as assigned to and assumed by Consol Kentucky pursuant to the
Assumption Agreement,”.

               (g)     The definition of “Rova I Coal Subcontract” in Exhibit X
is hereby amended by inserting after the first comma in the sixth line thereof
“as assigned to and assumed by Consol Kentucky pursuant to the Assumption
Agreement,”.

               (h)     The definition of “Rova I Coal Subcontract Guaranty” in
Exhibit X is hereby amended in its entirety to read as follows:

               “Rova I Coal Subcontract Guaranty” means the Guaranty Agreement,
dated as of December __, 1994, by Consol Energy for the benefit of Borrower
guaranteeing Consol Kentucky’s performance under the Rova I Coal Subcontract, as
the same may be amended, modified or supplemented from time to time.

               (i)     The definition of “Rova II Coal Subcontract” in Exhibit X
is hereby amended by inserting after the third comma in the third line thereof
“as assigned to and assumed by Consol Kentucky pursuant to the Assumption
Agreement,”.

               (j)     The definition of “Rova II Coal Subcontract Guaranty” in
Exhibit X is hereby amended in its entirety to read as follows:

               “Rova II Coal Subcontract Guaranty” means the Guaranty Agreement,
dated as of December __, 1994, by Consol Energy for the benefit of Borrower
guaranteeing Consol Kentucky’s performance under the Rova II Coal Subcontract,
as the same may be amended, modified or supplemented from time to time.

2

--------------------------------------------------------------------------------



               (k)     The definition of “Step-In Rights Agreement” in Exhibit X
is hereby amended in its entirety to read as follows:

               “Step-In Rights Agreement” means, collectively, (i) the Lease
Agreement, dated as of December 27, 1991, including Lease Supplement No. 1.
between Keycorp Leasing Ltd. and Westmoreland; (ii) Step-In Rights Agreement and
Assignment of Lease, dated as of December __, 1994, by Consol Kentucky in favor
of Borrower; and (iii) the Consent to Assignment of Agreement, dated as of
December 1, 1993, among Keycorp Leasing Ltd., Hitachi Credit America Corp.,
Borrower, Coal Supplier and Agent, as the same may be amended, modified or
supplemented from time to time.

               (l)     The definition of “Tranche A Date Certain” in Exhibit X
is hereby amended in its entirety to read as follows:

               “Tranche A Date Certain” means January 31, 1995, as the same may
be extended upon request by Borrower and approved by all the Lenders and
Institutional Lenders, but in no case shall the Tranche A Date Certain be
extended beyond June 30, 1995.

        Section 2.      Limitations. Except as expressly stated hereby, all of
the representations, warranties, terms, covenants and conditions of the Credit
Agreement shall remain unamended and shall continue to be, and shall remain, in
full force and effect in accordance with their respective terms. This Amendment
No. 2 shall be limited precisely as provided for herein, and shall not be deemed
to be a waiver of, amendment of, consent to or modification of any other term or
provision of the Credit Agreement.

        Section 3.      Miscellaneous.

               (a)     On and after the effective date of this Amendment No. 2,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import, and each reference to the Credit Agreement by
the words “thereunder”, “thereof” or words of like import in any Project
Document, Loan Instrument or other document executed in connection with the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended or otherwise modified by this Amendment No. 2.

               (b)        This Amendment No. 2 may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

               (c)        This Amendment No. 2 shall be governed by and
construed and interpreted in accordance with the laws of the State of New York
without regard to the principles of conflict of laws.

               (d)        All agreements, covenants, conditions and provisions
of this Amendment No. 2 shall be binding upon and inure to the benefit of the
successors and assigns of each of the parties hereto.

               IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Amendment No. 2 as of the date
first above written.

3

--------------------------------------------------------------------------------



  BORROWER:


  WESTMORELAND-LG&E PARTNERS


  By: WESTMORELAND-ROANOKE VALLEY, L.P.,
as general partner


    By: WEI-ROANOKE VALLEY, INC.,
as general partner


    By: /s/ Matthew S. Sakurada
Name: Matthew S. Sakurada
Title: President


  By: LG&E ROANOKE VALLEY L.P.,
as general partner


    By: LG&E POWER 16 INCORPORATED,
as general partner


    By: /s/ S. Bradford Rives
Name: S. Bradford Rives
Title: Vice President and Treasurer


  AGENT, CO-AGENTS AND LENDERS:


  CREDIT SUISSE, as Agent, Co-Agent and Lender


  By: /s/ p.p. Roland Pfeuti
Name: Roland Pfeuti
Title: Associate


  By: /s/ Bryon McGregor
Name: Bryon McGregor
Title: Member of Senior Management


  NATIONAL WESTMINSTER BANK PLC, as Co-Agent and Lender


  By: /s/ T. Patrick Holland
Name: T. Patrick Holland
Title: Vice President


4

--------------------------------------------------------------------------------



  THE BANK OF NOVA SCOTIA, as Co-Agent and Lender


  By: /s/ Donald J. Dupont
Name: Donald J. Dupont
Title: Vice President


  THE SUMITOMO BANK, LIMITED, New York Branch as Co-Agent and Lender


  By: /s/ Yoshinori Kawamura
Name: Yoshinori Kawamura
Title: Joint General Manager


  THE SUMITOMO TRUST AND BANKING CO., LTD
New York Branch, as Lender


  By: /s/ Hidehiko Asai
Name: Hidehiko Asai
Title: Deputy General Manager


  THE INDUSTRIAL BANK OF JAPAN, LTD., New York Branch, as Lender


  By: [illegible]
Name:
Title:


  UNION BANK, as Lender


  By: /s/ Julie Bloomfield
Name: Julie Bloomfield
Title: AVP


  UNION BANK OF SWITZERLAND, as Lender


  By: /s/ Paul J. Brink
Name: Paul J. Brink
Title: Assistant Treasurer


  By: /s/ Paul G. Naumann
Name: Paul G. Naumann
Title: Managing Director


  THE FUJI BANK LIMITED, Los Angeles Agency, as Lender


  By: /s/ [illegible]
Name:
Title:


5

--------------------------------------------------------------------------------



  CREDIT LYONNAIS, New York Branch, as Lender


  By: /s/ James F. Guidera
Name: James F. Guidera
Title: Vice President


  CREDIT LYONNAIS, Cayman Island Branch, as Lender


  By: /s/ James F. Guidera
Name: James F. Guidera
Title: Vice President


  THE TORONTO DOMINION BANK, as Lender


  By: /s/ Linda A. Lavin
Name: Linda A. Lavin
Title: Director


  INSTITUTIONAL LENDER:


  THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,

  as Institutional Lender and Institutional Agent


  By: /s/ Joseph J. Lemanowicz
Name: Joseph J. Lemanowicz
Title: Vice President


  ISSUING BANK:


  CREDIT SUISSE, New York Branch,

  as Issuing Bank


  By: /s/ p.p. Roland Pfeuti
Name: Roland Pfeuti
Title: Associate


6

--------------------------------------------------------------------------------